OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(706) 583-5207 Date of fiscal year end:May 31, 2012 Date of reporting period: November 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Semi-Annual Report 2011 Stadion Managed Portfolio Stadion Core Advantage Portfolio November 30, 2011 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the Stadion Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Ultimus Fund Distributors, LLC, Phone 1-866-383-7636. STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS January 9, 2012 Dear Stadion Shareholder, Enclosed for your review is the semi-annual report for the six months ended November 30, 2011 for Stadion Managed Portfolio (“Managed Portfolio”) and Stadion Core Advantage Portfolio (“Core Advantage Portfolio”), each a series of Stadion Investment Trust. In managing each Fund, we use our proprietary technically driven asset allocation models to assess the risk of being invested or not being invested in the market. As explained below, the six months ended November 30, 2011 were quite challenging for a risk adverse management style like ours; a period of time we have not experienced in many years. While we know the markets trend a large percentage of the time, our trend following model cannot deal with periods of exceptional volatility coupled with trendless periods like we had during this reporting period. Over history, these periods never last forever, and even though we experienced an underperformance to the overall market, it was more frustration than devastation. MARKET AND FUNDS PERFORMANCE OVERVIEW During the six months ended November 30, 2011, the equity market averages experienced negative returns. The S&P 500 Index was down 6.25%, the NASDAQ Composite Index was down 7.08%, the Russell 2000 Index was down 12.43%, and the Dow Jones Industrial Average was down 2.82%. During this same period, Managed Portfolio – Class A was down 10.17% and Core Advantage Portfolio – Class A was down 10.75% (excluding the impact of sales charges). At the end of this reporting period (November 30, 2011), the market was still in a persistent period of high volatility. The reporting period began shortly after the markets were making a new high for the bull market that began on March 9, 2009. The period began with the market in a down trend that lasted until mid-June, a period in which we were fully defensive. Then we had a solid up move that took us almost back to the market highs that were reached in the spring. This up move resulted in the first whipsaw (defined later) of this period. However, that was the last song for this market as late July began a significant downward move that took many market averages down about 20% from the April highs. This decline was quick and decisive, but our model had us on the sidelines for the bulk of the down move. One could say that it all ended in early August when the market appeared to reach bottom but that would be inaccurate. From early August the markets churned for over two months producing nine moves up and down of over 5% each. In October the market finally embarked on a substantial rally that took it up to a point which was no higher than the low point of the market in mid-June that was mentioned previously. This up move, however, ended with a big decline into late November, near the end of this reporting period. If one were to look back at the entire reporting period, it presented moves of 5% or more in both directions a total of 16 times from June 1, 2011 until November 30, 2011. It is not often that volatility like this happens in the market, however, over long periods of market history, prices do mean revert (a process of prices returning to their long term average) which means the current lack of trends will not persist. During this past six month reporting period, our rules-based technical model was out of sync with the short–term fluctuations of a highly volatile market. We participated in a couple of the significant up trends, avoided some of the down trends, and had four whipsaw trades. Recall, if the market experiences a downward trend, our stop-loss protection is designed to take us to a defensive position. The act of being invested in a market rally and soon thereafter being stopped out of the position(s) is called a whipsaw. While we do not like to experience whipsaws, we believe they are a small price to pay in order to preserve assets from huge market declines. When we discuss a “defensive 1 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) posture” or “defensive position” we generally mean a Fund is invested in cash and cash equivalents. See the discussion below for a better understanding of each Fund’s investment strategy. MARKET OUTLOOK We believe our money management style has to be observed over the full cycle of a bull/bear market to fully realize the value of this style of investing. In our opinion, a full cycle is the appropriate measuring stick for our Funds. Because of our risk adverse methodology, we will generally underperform during up markets because we will not remain invested when the market experiences a pull back, and therefore we drop behind. However, when the market experiences a bear market (there have been two bear markets in the last ten years), we typically expect to outperform the major equity market indices. In our view there will be more bear markets. In the last 110 years, there have been 33 bear markets (declines greater than 20%) using the Dow Jones Industrial Average for this measurement. We do not forecast the market; in fact, we strongly believe no one can. We react to the market using our rules-based, trend-following model. That keeps the subjectivity and human emotion out of the process. Our goal of preserving hard-earned capital is designed to make investing more enjoyable. Hence, we will continue to follow our trend following model and let it separate us from the emotion-driven world of forecast and prediction. When asked if we think the volatility we have experienced in 2011 will continue, I’m reminded of the late Peter Bernstein who, when asked what he felt was an investors’ biggest problem, replied simply: extrapolation. It is quite human to think the recent past will last forever; it rarely does. STADION ACTIVE MANAGEMENT STRATEGY Our Funds are managed using an active or tactical management strategy; however, Core Advantage Portfolio uses a core-satellite approach where the core position is strategically managed and is discussed below. Active management means that we assess the risks of the market by using a technically driven rules-based model. We determine the amount of assets to commit to the equity market using this decision process. We invest in the markets when, based on our model, we have a positive expectation of profit. Our portfolios generally include Exchange Traded Funds (ETFs), cash, and cash equivalents. This active strategy is designed to take us into defensive positions when our models identify unfavorable trends in the market. To select investments, we utilize our proprietary technical ranking and screening system, which looks at the individual performance measures of each ETF, the ETF’s relative performance to the overall market, and its performance relative to its associated market sector. As an example, if we own a technology ETF, it is not because it is technology that we own it, it is because the technology ETF has exhibited the appropriate technical performance attributes that are outlined in our buy rules. Once we purchase an ETF, we manage it based upon its performance; due to stop-loss protections built into our model, we generally will not continue to hold an asset that is not performing well. This approach is designed to help limit losses during significant market declines. This approach is defensive in nature and adheres to our overall philosophy that we can try to win by not losing. STADION CORE ADVANTAGE PORTFOLIO This Fund is our growth portfolio and is set up in a core-satellite structure. This means that 50% of the Fund (satellite) is tactically managed using our trend analysis models, while the remaining 50% (core) is managed using a technical momentum strategy and remains fully invested at all times. The core portion is invested in broad-based market index ETFs and major sector-based ETFs during periods when our technical model 2 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) shows bullish strength. The Fund may invest approximately 15% to 30% (30% to 60% of the core) into fixed income or non-correlated assets when our technical model designates such defensive action. The percentages of holdings of each are determined by the relative strength of these asset classes. The satellite portion is actively managed primarily using market sector, broad-based index, international, and at times, specialty ETFs. Historically, each year a few asset classes will outperform the general market and the goal for this portion of the Core Advantage Portfolio is to capitalize on that performance using our technical ranking and screening system, which is geared to not only individual ETF performance, but also relative performance. This Fund may be appropriate for those who want approximately half of their investment positioned in the market at all times, with the remainder being actively managed using our tactical models that are designed to take positions in non-correlated holdings during down markets. STADION MANAGED PORTFOLIO This Fund is our moderate portfolio, and is managed based upon our rules-based technical model. While this Fund takes a moderate approach in an effort to achieve equity-like returns, it differs from the Core Advantage Portfolio in that it may take a fully defensive position (i.e. 100% invested in cash or cash equivalents) as determined by our technical models. This Fund is managed similarly to the satellite (actively managed) portion of the Core Advantage Portfolio. It is appropriate for those who prefer a fully active approach to managing their money. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Greg Morris Chairman, Investment Committee The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Funds’ prospectus contains this and other important information. For information on the Funds’ expense ratios, please see the Financial Highlights tables found within this Report. 3 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) Investment in the Funds is subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since each Fund is a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which a Fund invests in addition to a Fund’s direct fees and expenses. More information about these risks and other risks can be found in the Funds’ prospectus. 4 STADION MANAGED PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2011 (Unaudited) STADION CORE ADVANTAGE PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) November 30, 2011 (Unaudited) 5 STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS November 30, 2011 (Unaudited) Shares EXCHANGE-TRADED FUNDS — 3.7% Value iShares Barclays TIPS Bond Fund (Cost $38,634,323) $ Shares MONEY MARKET FUNDS — 97.2% Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $997,256,065) $ Total Investments at Value — 100.9% (Cost $1,035,890,388) $ Liabilities in Excess of Other Assets — (0.9%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2011. STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS November 30, 2011 (Unaudited) Shares EXCHANGE-TRADED FUNDS — 50.7% Value iShares Barclays Short Treasury Bond Fund $ iShares High Dividend Equity Fund iShares S&P 500 Index Fund Utilities Select Sector SPDR Fund (The) Total Exchange-Traded Funds (Cost $27,026,249) $ Shares MONEY MARKET FUNDS — 50.1% Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $26,728,889) $ Total Investments at Value — 100.8% (Cost $53,755,138) $ Liabilities in Excess of Other Assets — (0.8%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of November 30, 2011. See accompanying notes to financial statements. 6 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES November 30, 2011 (Unaudited) Managed Portfolio Core Advantage Portfolio ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions ) ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ See accompanying notes to financial statements. 7 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) November 30, 2011 (Unaudited) Managed Portfolio Core Advantage Portfolio PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 8 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended November 30, 2011 (Unaudited) Managed Portfolio Core Advantage Portfolio INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class I (Note 5) Administration fees (Note 5) Registration fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Professional fees Fund accounting fees (Note 5) Postage and supplies Insurance expense Custodian and bank service fees Compliance fees (Note 5) Trustees’ fees Printing of shareholder reports Other expenses TOTAL EXPENSES Fees waived by the Advisor (Note 5) — ) Class C expenses reimbursed by the Advisor (Note 5) — ) Class I expenses reimbursed by the Advisor (Note 5) — ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED LOSSES ON INVESTMENTS Net realized losses from security transactions ) ) Net change in unrealized appreciation/ depreciation on investments ) ) REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) ) DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) See accompanying notes to financial statements. 9 STADION INVESTMENT TRUST STATEMENTS OF CHANGES IN NET ASSETS Managed Portfolio Core Advantage Portfolio Six Months Ended November 30, 2011 (Unaudited) Year Ended May 31, Six Months Ended November 30, 2011 (Unaudited) Year Ended May 31, FROM OPERATIONS Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) ) Net change in unrealized appreciation/ depreciation on investments ) ) Net increase (decrease) in net assets from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains, Class A — ) — — Distributions from net realized gains, Class C — ) — — Distributions from net realized gains, Class I — ) — — Decrease in net assets from distributions to shareholders — ) — — FROM CAPITAL SHARE TRANSACTIONS (Note 6) CLASS A Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class A share transactions ) CLASS C Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class C share transactions ) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) Net increase in net assets from
